TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JUNE 5, 2014



                                     NO. 03-12-00004-CV


                                  Chris Carpenter, Appellant

                                                  v.

                    First Texas Bancorp d/b/a First Texas Bank, Appellee




       APPEAL FROM 277TH DISTRICT COURT OF WILLIAMSON COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
         AFFIRMED IN PART; REVERSED AND REMANDED IN PART --
                     OPINION BY JUSTICE PURYEAR




This is an appeal from the summary judgment signed by the trial court on October 6, 2011.

Having reviewed the record and the parties’ arguments, the Court holds that there was reversible

error in the trial court’s summary judgment. Therefore, the Court reverses the trial court’s

summary judgment in favor of First Texas Bank and remands Chris Carpenter’s claims to the

trial court for further proceedings consistent with this Court’s opinion. We affirm the summary

judgment in favor of First Texas Bancorp. First Texas Bank shall pay all costs relating to this

appeal, both in this Court and the court below.